CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 1 of 7




                     Exhibit A
          Summons and Complaint
CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 2 of 7




                                                                          PERSONAL INJURY

  STATE OF MINNESOTA                                                        DISTRICT COURT

  COUNTY OF ANOKA                                                   TENTH JUDICIAL DISTRICT

  Carol Rabehl,                                                                Court File No.

                Plaintiff,
                                                                                  SUMMONS
  VS,


(Costco Wholesale Corporation)a foreign
 Corporation, d/b/a Costco Wholesale
 Coon Rapids Warehouse,

                Defendant.

THE STATE OF MINNESOTA TO THE ABOVE-NAMED DEFENDANT:


        1.YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiffs Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may n6t yet be filed with the Court and there may be no court
file number on this Summons.


        2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You must give or
mail to the person who signed this Summons a written response called an Answer within
20 days of the date on which you received this Summons. You must send a copy of your
Answer to the person who signed this Summons located at: 901' Marquette Avenue.
Suite 500, Minneapolis, MN 55402-3205.


        3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to the
Plaintiff's Complaint. In your Answer you must state whether you agree or disagree with
each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.
 CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 3 of 7




       4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN RESPONSE TO THE
COMPLAINT TO THE PERSON WHO SIGNED THIS SUMMONS. If you do not Answer within 20
days, you will lose this case. You will not get to tell your side of the story, and the Court
may decide against you and award the Plaintiff everything asked for in the Complaint.
If you do not want to contest the claims stated in the Complaint, you do not need to
respond. A default judgment can then be entered against you for the relief requested
in the Complaint.


       5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you
can get legal assistance. Even if you cannot get legal help, you must still provide a
written Answer to protect your rights or you may lose the case.


       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered to
participate in an alternative dispute resolution process under Rule 114 of the Minnesota
General Rules of Practice. You must still send your written response to the Complaint
even if you expect to use alternative means of resolving this dispute.




Dated:..            - 2a
                                                     S. Sie ,n, #314110
                                           7      ney f- Plaintiff
                                             Sie enC • rey, P.A.
                                             901 Marquette Avenue
                                             Suite 500
                                             Minneapolis, MN 55402-3205
                                             (612) 333-4500
                                             Jeffrey.Sieben@Knowyourrights.com




                                              2
 CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 4 of 7




                                                                         PERSONAL INJURY

  STATE OF MINNESOTA                                                       DISTRICT COURT

  COUNTY OF ANOKA                                                  TENTH JUDICIAL DISTRICT

  Carol Rabehl,                                                               Court File No.

                Plaintiff,

  VS.                                                                           COMPLAINT

  Costco Wholesale Corporation, a foreign
  corporation, d/b/a Costco Wholesale
  Coon Rapids Warehouse,


                Defendant.



        PLAINTIFF FOR HER CLAIM FOR RELIEF, STATES AND ALLEGES AS FOLLOWS:

        1.    That, on or about December 17, 2016, Plaintiff Carol Rabehl was injured

while lawfully on the premises possessed by Costco Wholesale Coon Rapids Warehouse,

located at 12547 Riverdale Boulevard, in the City of Coon Rapids, County of Anoka.

State of Minnesota. •

        2.    Thai, Defendant Costco Wholesale Corporation is a foreign corporation

with its registered office located at 1010 Dale Street North, St. Paul, Minnesota 55117-

5603.

        3.    That, on the aforementioned date, Plaintiff was caused to be injured while

in Defendant's premises after slipping on a wet floor, falling to the ground, and striking

her head.




                                             1
 CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 5 of 7




         4.    That, Defendant, by and through its employees, knew, or in the exercise of

reasonable care should have known, that the unsafe condition of the premises was

likely to result in persons falling and suffering injury.

       5.      That, Defendant, by and through its employees, negligently and carelessly

failed to maintain the premises in a reasonably safe condition and negligently failed to

provide adequate warning of the unsafe condition of the premises to Plaintiff.

         6.    That, pursuant to the doctrine of respondeat superior, Costco Wholesale

Corporation is vicariously liable for the wrongful acts of its employees.

         7.    That, as a direct and proximate result of the aforementioned negligence

and carelessness of Defendant's employees, Plaintiff Carol Rabehl incurred significant

medical expenses and sustained severe and permanent injuries.

       WHEREFORE, Plaintiff Carol Rabehl demands judgment against Defendant

Costco Wholesale Corporation herein for a reasonable sum in excess of Fifty Thousand

($50,000.00) Dollars, together with interest, costs and disbursements herein.




Dated:               eet.2-0 2. 0
                                               Jeffre/S. cMen, #3    0
                                               Attl/Aey‘• Plaintir
                                                • !enC rey, P.A.
                                               SI
                                               9C1 Marquette Avenue
                                               Suite 500
                                               Minneapolis, MN 55402-3205
                                               (612) 333-4500
                                               Jeffrey.Sieben@Knowyourrights.com




                                                2
CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 6 of 7




                                ACKNOWLEDGMENT

       The undersigned hereby acknowledges that costs, disbursements, and
reasonable attorney and witness fees may be awarded pursuant to Minn. Stat. §549.211
to the party against whom the allegations in this pleading are asserted.



Dated:
            )




                                        3
          CASE 0:20-cv-01235-NEB-TNL Document 1-1 Filed 05/26/20 Page 7 of 7
A lb.


;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  05/14/2020
                                                                                  CT Log Number 537663068
        TO:      Laura Aznavoorian, Litigation Supervisor
                 Gallagher Bassett Services, Inc.
                 1901 S. Meyers Rd, Suite 200C
                 Oakbrook Terrace, IL 60181


        RE:      Process Served in Minnesota

        FOR:     Costco Wholesale Corporation (Domestic State: WA)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   Carol Rabehl, Pltf. vs. Costco Wholesale Corporation, etc, Dft.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                      None Specified
                                           Case # None Specified
        NATURE OF ACTION:                  Personal Injury - Slip/Trip and Fall
        ON WHOM PROCESS WAS SERVED:        CT Corporation System, Inc, Saint Paul, MN
        DATE AND HOUR OF SERVICE:          By Process Server on 05/14/2020 at 09:16
        JURISDICTION SERVED:               Minnesota
        APPEARANCE OR ANSWER DUE:          None Specified
        ATTORNEY(S) / SENDER(S):           None Specified
        ACTION ITEMS:                      CT has retained the current log, Retain Date: 05/14/2020, Expected Purge Date:
                                           05/29/2020

                                           Image SOP

                                           Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com

                                           Email Notification, Zois Johnston zjohnston@costco.com

                                           Email Notification, Maureen Papier maureen_papier@gbtpa.com


        SIGNED:                            CT Corporation System, Inc
        ADDRESS:                           1999 Bryan Street
                                           Suite 900
                                           Dallas, TX 75201
        For Questions:                     866-665-5799
                                           SouthTeam2@wolterskluwer.com




                                                                                  Page 1 of 1 / SM
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
